Citation Nr: 0618864	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-11 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased disability rating for facial 
scar residuals of skin cancer, currently rated as 10 percent 
disabling.

2.  Entitlement to a rating in excess of 10 percent for disc 
narrowing of the cervical spine prior to August 31, 2005, and 
in excess of 20 percent as of August 31, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1976, and from July 1991 to April 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran appealed, and in February 
2005, the Board remanded the claims for additional 
development.  In October 2005, the RO increased the veteran's 
rating for disc narrowing of the cervical spine to 20 
percent, and assigned an effective date of August 31, 2005 
for the 20 percent rating.  Since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

In a letter, received in November 2005, the veteran raised 
the issue of entitlement to an earlier effective date for 
"dependent status, veteran."  This claim has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.

In January 2006, the RO received additional medical evidence 
from the veteran that was not previously of record   This 
evidence was forwarded to the Board, where it was received in 
March 2006.

A supplemental statement of the case reflecting review of the 
new evidence has not been issued by the RO.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2005).  In this case, the veteran did not submit a 
waiver of initial RO review with the additional evidence.  In 
May 2006, the Board notified the veteran that it could not 
adjudicate his claims without a waiver of RO review.  That 
same month, the Board received a reply from the veteran in 
which he indicated that he wanted his claims remanded to the 
RO for review of the new evidence.  Given the foregoing, on 
remand, the RO must review the new evidence and, if either of 
the claims remains denied, include such evidence in a 
supplemental statement of the case.  Id.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal with 
consideration of all evidence received 
since the issuance of the supplemental 
statement of the case (SSOC) in October 
2005.  If either of the determinations 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


